UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1243



GEORGE GREGORY JACKSON,

                                             Plaintiff - Appellant,

          versus


BEST PRODUCTS COMPANY, INCORPORATED; COMPUTER
PROFESSIONALS, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-475)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Gregory Jackson, Appellant Pro Se. H. Slayton Dabney, Jr.,
Andrew Eric Kauders, Jr., MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P.,
Richmond, Virginia; Roger Louis Williams, WILLIAMS & LYNCH, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment to Computer Professionals, Inc., on his claim alleging

breach of an employment contract.* Our review of the record dis-
closes no reversible error. Accordingly, we affirm on the reasoning

of the district court. Jackson v. Best Products Co., Inc., No. CA-

97-475 (E.D. Va. Jan. 21, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




    *
       Because there has been a suggestion in bankruptcy filed as
to Best Products Co., Inc., this appeal does not address any claims
with respect to Best Products.

                                2